DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 4/1/2022 have been received and fully considered.  Claims 1-5 and 7-22 are now pending.  Claims 1, 7-8 and 14 are amended, claim 6 is cancelled and claims 18-22 are new.  Claims 1-5 and 7-22 are now under consideration.
Response to Arguments
Regarding applicant’s argument that the examiner decided to make the “plate” portion of Lefrere be on top of the coolant section 12 because of hindsight reasoning/seeing applicant’s invention, the examiner notes that Rue teaches a similar submerged combustion burner, albeit for only one injection nozzle but still similar enough, that has the plate (33) above the coolant section (40) as well, this is the reason the examiner chose the particular portion of Lefrere to be the claimed “plate” section since Rue teaches this to be the separated portion.
Regarding applicant’s argument that the plate 33 of Rue is not removable as defined by the specification, for example without damaging the plate or rest of the burner and that it might not even be considered a separate piece in operation, the examiner notes the plate 33 has different hatch lines in figure 1 than the other portions (40, 16) which suggests that it is in fact a separate piece.  With regards to applicant’s argument that applicant discovered a problem not addressed by the prior art which suggests patentability, the examiner notes that it is well known throughout the art for the tip of a burner subjected to high temperatures corrodes faster than other parts of the burner and the prior art also suggests making an easily replaceable portion to serve as the tip to protect the rest of the burner, see for example Richardson (US PG Pub. No. 2016/0153654) paragraphs 5-6 which teaches that problem of the burner tips corroding faster due to extreme environments and see paragraph 10 where the burner tip is removable from the rest of the burner.  Considering this, although removability without damaging either part is not specifically disclosed by Rue it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the burner tip/plate of Rue be removable in order to easily replace it when it gets to be corroded and since removable attachment is an art equivalent means of attachment to other means such as welding well known throughout the art to be interchangeable by one having ordinary skill in the art (see Richardson figures 7-8/paragraph 11 which is an art equivalent of figures 11-12/paragraph 10).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lefrere et al (US PG Pub. No. 2015/0000343) in view of Rue et al (US PG Pub. No. 2005/0236747).
Regarding claim 1:
	Lefrere teaches a burner for a facility for melting vitrifiable materials, comprising: an injector block (12 and under, including injection ports 11) comprising a combustion gas distribution network (at least network supplying 3 and 4) and at least one injector (11), and a plate (portion above 12, excluding 11) in glass and/or flame contact which at least partially overlaps said injector block (see figure 1) and comprises at least one injection hole in fluid communication with said injector (see figure 1), wherein the plate is part of the injector block, wherein said plate comprises at least one planar sheet defining a perimeter around the injector or injectors (5 and 6, see figures 1-2). 
	Lefrere fails to disclose the plate is removably attached to the injector block.
	Rue teaches a submerged glass melter similar to Lefrere including a separately attached plate (33, see paragraph 28 where the plate 33 is operably connected to the outlet 16 implying removability).  To the extent applicant may feel that the plate is not removably attached to the outlet 16 according to the definition in the specification the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plate be removably attached since such attachment means are art equivalents to other attachment means well known throughout the art to be interchangeable (see Richardson figures 7-8/paragraph 11 which is an art equivalent of figures 11-12/paragraph 10)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer portion/flame stabilization portion of the plate covering the burner of Lefrere to be removable like the outer portion/flame stabilization portion of Rue in order to easily remove the plate if it needs replacement or repairs.

Regarding claim 3:
	Lefrere modified above teaches the burner is of the submerged type (see at least title). 

Regarding claim 4:
	Lefrere modified above teaches wherein said at least one injector extends at least partially into said injection hole (see figure 1). 

Regarding claim 7:
	Lefrere modified above teaches said at least one injector forms a protrusion above said planar sheet (see paragraph 74 where the ejection orifices are visible indicating a protrusion, also see figures 1-2 which are similar to applicants figure 1 and 2). 

Regarding claim 8:
	Lefrere modified above teaches said plate comprises solid peripheral flanks rising up from said planar sheet (see figures 1 and 2). 

Regarding claim 9:
	Lefrere modified above teaches wherein the solid peripheral flanks are removably attached to an upper surface of the injector block (where in Rue as modified above the entire upper assembly is removably connected including peripheral flanks, 31/32), and wherein said planar sheet is fitted between the peripheral flanks and the upper surface of the injector block (although the examiner notes that the peripheral flanks and plate of Lefrere as modified above are one piece it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two be separate parts since making portions separable from one another was deemed by the courts to be obvious to a person having ordinary skill in the art, see MPEP 2144.04 V. C.). 

Regarding claim 10:
	Lefrere modified above teaches said plate comprises teeth (13) which project from an upper face thereof. 

Regarding claim 12:
	Lefrere modified above teaches each injector comprises a mixing chamber (2) in the shape of a cylinder, with an ejection hole, a fuel feed pipe (3) and an oxidant feed pipe (4) opening into the mixing chamber at the casing of the cylinder in a direction causing the fuel and the oxidant to flow tangentially with respect to the casing of the cylinder (see figures 1 and 3). 

Regarding claim 13:
	Lefrere modified above teaches wherein said injector block comprises a cooling system (12) comprising a network of pipes that is suited to the circulation, inside the burner, of a cooling fluid (see figure 1 and paragraph 73).. 

Regarding claim 14:
	Lefrere modified above teaches a method for assembling/dismantling a burner as claimed in claim 1 (see claim 1). 

Regarding claim 15:
	Lefrere modified above teaches a facility for melting a composition of vitrifiable materials, comprising at least one melting chamber supplied with at least one burner as claimed in claim 1 (See claim 1). 

Regarding claim 16:
	Lefrere modified above teaches a method comprising melting a composition of vitrifiable materials with the facility as claimed in claim 15 (see paragraph 1). 

Regarding claim 17:
	Lefrere modified above teaches wherein said planar sheet comprise teeth (13) which project from an upper face thereof.

Regarding claim 18:
	Lefrere modified above teaches the plate is removably attached to the injector block with one ore more detachable fasteners that directly attach the plate to the injector block (see claim 1 addressed above where any removable attachment means known throughout the art would be obvious including a detachable fastener).

Claims 2, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lefrere in view of Rue as applied to claim 1 above, and further in view of Charbonneau et al (US PG Pub. No. 2016/0075586).
Regarding claim 2:
	Lefrere modified above teaches all of the above except wherein said injector block and said plate are made up of different materials.
	Charbonneau teaches a submerged combustion burner similar to Lefrere including the crown/outer plate (32) is made of different materials than the rest of the burner (see at least paragraph 11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere with the teachings of Charbonneau to have different materials for the crown and rest of the burner since the crown is subjected to higher temperatures and requires stronger materials.

Regarding claim 5:
	Lefrere modified above teaches all of the above except wherein said plate is attached to the injector block by means of: a sacrificial screw-bolt assembly and/or a screw-tap assembly and/or a rivet and/or a pin.
	Charbonneau teaches using a bolt/screw to connect dissimilar metal materials (see paragraph 69 where two corrosion and fatigue dissimilar metals are connected by flanges and bolting).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere with the teachings of Charbonneau to connect the plate with the injector block using bolts in order to reduce differential thermal expansion or corrosion from interfering with the connection.

Regarding claim 11:
	Lefrere modified above teaches all of the above except a thermal paste layer at the interface between the injector block and the plate, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere to use thermal paste as this is a known alternative to securing two portions together in a glass melting furnace well known to be interchangeable to one having ordinary skill in the art.


Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a plate being removably attached to the burner wherein the plate includes the at least one planar sheet which is also separately removably connected to at least the plate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762